IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                             No. 95-20923
                         USDC No. CR-H-90-291
                          __________________


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

HAROLD TEEL TARTER,

                                       Defendant-Appellant.

                          - - - - - - - - - -
             Appeal from the United States District Court
                  for the Southern District of Texas
                          - - - - - - - - - -
                             July 12, 1996

Before HIGGINBOTHAM, SMITH and STEWART, Circuit Judges.

PER CURIAM:*

     Harold Teel Tarter, federal prison # 54942-079 and Texas

prison # 283347, seeks to proceed in forma pauperis in his appeal

from the district court's order dismissing with prejudice his 28

U.S.C. § 2255 motion.    Tarter has identified no error in the

dismissal.     United States v. Tarter, No. CA-H-95-838 (S.D. Tex.;

Sept. 14, 1995).

     Accordingly, the appeal fails to present a nonfrivolous

issue, and the motion to proceed in forma pauperis on appeal is

DENIED.   See Jackson v. Dallas Police Dep't, 811 F.2d 260, 261




       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
                            No. 95-20923
                                 -2-

(5th Cir. 1986).   The appeal is frivolous, and it is DISMISSED.

See 5th Cir. R. 42.2.    The motions for appointment of counsel and

to expedite the appeal are also DENIED.

     APPEAL DISMISSED.